
	
		I
		111th CONGRESS
		2d Session
		H. R. 6385
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Smith of Nebraska
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the unearned income Medicare contribution
		  provision in the Health Care and Education Reconciliation Act of
		  2010.
	
	
		1.Repeal of unearned income
			 Medicare contributionSection
			 1402 of the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–153), and the amendments made by such section, are hereby repealed; and the
			 Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
